Citation Nr: 1533168	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  12-33 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent prior to October 10, 2013, for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from March 1945 to December 1946. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and January 2011 rating decisions of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2013, the Veteran testified before the undersigned Acting Veterans Law Judge (VLJ) at a travel board hearing.  A transcript of the hearing has been associated with the Veteran's electronic file.

By way of procedural background, in the September 2010 rating decision, the RO granted service connection for PTSD and assigned a 30 percent disability rating, effective February 28, 2006.  In January 2011, the RO increased the disability rating to 50 percent disabling, effective December 22, 2010.  In September 2013, the Board remanded the claim for additional development and adjudicative action.  Thereafter, in a February 2014 Decision Review Officer (DRO) decision, the RO again increased the Veteran's service-connected PTSD disability rating to 70 percent disabling, effective October 10, 2013.  

In a May 2014 decision, the Board increased the disability rating for the service-connected PTSD to 50 percent disabling prior to October 10, 2013, and denied an increased rating in excess of 70 percent disabling from October 10, 2013.  The Veteran appealed the Board's May 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  By order dated June 2015, the Court granted a Joint Motion for Partial Remand (JMR), vacated the May 2014 Board decision to the extent that it denied entitlement to an increased rating in excess of 50 percent prior to October 10, 2013, and remanded the case for compliance with the terms of the joint motion.

The current appeal was processed as part of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.
The issue of entitlement to an increased rating in excess of 70 percent from October 10, 2013, has been raised by the record in the July 2015 Appellant's Post-Remand Brief Court Remand, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, the June 2015 JMR indicates that a remand is required in this case due to perceived deficiencies within the Board's analysis in the May 2014 decision.

Specifically, the JMR indicated that the Board provided an inadequate statement of reasons and bases when it did not consider and discuss evidence favorable to the Veteran's claim for entitlement to an increased rating in excess of 50 percent, prior to October 10, 2013.  The Court stated that the Board relied on an October 10, 2013 statement from a VA physician in a VA outpatient treatment record to assign a 70 percent disability rating from that date.  The Court quoted the October 10, 2013 statement, and indicated that there were other statements made by this same VA physician prior to October 10, 2013, that mirror the language of the October 10, 2013 statement, and the Board failed to consider those statements in the May 2014 decision.  See the June 2015 JMR.  

As an aside, the Board points out that the 70 percent disability rating, effective October 10, 2013, was not granted by the Board as stated in the JMR.  As mentioned above, in a February 2014 DRO decision, the RO granted the 70 percent disability rating, effective October 10, 2013.  Nevertheless, upon review of the additional statements dated February 2012, June 2012, and October 2012 by the same VA physician, coupled with the other medical evidence of record, there appears to be some fluctuations and/or inconsistencies in the symptoms associated with the Veteran's service-connected PTSD prior to October 10, 2013.  Therefore, a retrospective medical opinion as to the severity of the disability from February 28, 2006 to October 10, 2013, should be obtained.  See Chotta v. Peake, 22 Vet. App. 80 (2008); Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).

Accordingly, the case is REMANDED for the following action:

1.  Arrange to obtain a VA medical opinion, by a VA physician (or a physician contracted by VA), to address the severity of the Veteran's PTSD prior to October 10, 2013.  

The contents of the entire electronic file, to include a complete copy of this REMAND, must be made available to the physician designated to provide the opinion, and the opinion should include discussion of the Veteran's documented medical history and assertions.  

To the extent possible, the physician should render a retrospective opinion regarding the severity of the Veteran's PTSD.  Specifically, the examiner should opine whether the Veteran met the criteria for a rating higher than 50 percent for his PTSD, prior to October 10, 2013.  

In rendering the requested opinion for the period in question, the physician should specifically consider and discuss all pertinent lay and medical evidence of record pertinent to the period in question.  The physician should also specifically address and comment on the December 2010 VA examination report and statements made by the Veteran's VA geriatric neuropsychiatrist in VA outpatient treatment records dated February 2012, June 2012, October 2012, and October 2013.  

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report. 

2.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC) and the case must be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






